Title: To James Madison from William Charles Coles Claiborne, 23 February 1808
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New-Orleans, Feby. 23rd. 1808.

Being requested by Governor Folch to forward the inclosed packet, I have taken the liberty to send it under Cover to the Department of State, & must beg the favor of you, to cause it to be placed in the Mail at Washington.
On the 17th. Instant, I transmitted to you Copies of the Letters which have passed between Governor Folch and myself on the subject of the Embargo.  I am Sir, with great respect, your mo: obt. Servt.

William C. C. Claiborne

